IN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlVlSlON

MERCHANTS BOND|NG COMPANY (MUTUAL)
and MERCHANTS NAT|ONAL BOND|NG, |NC. PLA|NT|FFS

V. CASE NO. 5:18-CV-05078
ARKANSAS CONSTRUCT|ON SOLUT|ONS, LLC;
R.L. STOCKETT & ASSOC|ATES, LLC;
R|CK L. STOCKETT; and D|ANA STOCKETT DEFENDANTS
MEMORANDUM OPlN|ON ANI_J ORI_JER

Now before the Court are a l\/lotion to Dismiss (Doc. 28) and Brief in Support (Doc.
29) filed by Defendants R.L. Stockett & Associates, LLC, Rick L. Stockett, and Diana
Stockett (co||ective|y, “the Stockett Defendants”); a Response in Opposition (Doc. 31)
filed by l\/lerchants Bonding Company (Mutual) and lVlerchants National Bonding, lnc.
(co||ective|y, “Merchants”); a Reply filed by the Stockett Defendants (Doc. 34); and a Sur-
Reply filed by l\/lerchants (Doc. 38).

Counsel for the parties appeared in Court for a hearing on the l\/lotion on November
6, 2018. At that time, the Stockett Defendants advanced two, alternative arguments in
favor of dismissal. The first was brought under Federal Rule of Civil Procedure 12(b)(5)
for failure to serve the Complaint in compliance with Rule 4(m). The second was brought
pursuant to the Co/orado River abstention doctrine, which, if applied to the facts of this
case, would favor staying or dismissing the federal lawsuit due to parallel litigation in state
court and the presence of certain “exceptional circumstances” warranting abstention.
After hearing oral argument on these issues, the Court ruled in part from the bench,

denying the Motion to Dismiss as to the Rule 12(b)(5) argument As to the Co/orado River

abstention argument, the Court took the matter under advisement

 

 

 

 

Now having considered the abstention argument more thoroughly, the Court finds
it is unpersuaded that abstention is justified in this case and DENlES the Motion to
Dismiss in all respects. Below, the Court will analyze both the Rule 12(b)(5) and
abstention doctrine arguments in greater detail. To the extent the contents of this Order
conflict with statements made from the bench, this Order will control.

|. BACKGROUND

The instant lawsuit, filed on Nlay 14, 2018, involves Merchants’ request for
declaratory and injunctive relief, as well as for damages for breach of contract and
attorneys’ fees, related to an indemnity Agreement (Doc. 1-1) that all Defendants entered
into with Merchants on lVlay 3, 2016. According to the Complaint, separate Defendant
Arkansas Construction Solutionsl LLC (“ACS”) was selected to be the contractor on a
new home construction project in Northwest Arkansas, called the Sunrise Ridge
Subdivision. ACS was required to obtain payment and performance bonds to insure its
work on the project To that end, it approached Merchants, which agreed to act as surety.
However, before Merchants would formally issue the bonds to ACS, it needed certain
assurances that ACS would fully indemnify Merchants against any and all losses that
might be claimed against the bonds, as well as provide Merchants, upon demand, with
collateral security “to cover any liability for any loss or expense for which [l\/lerchants] may
be obligated to indemnify the Company . . . (Doc. 1-1, p. 5).

Since it appears ACS lacked sufficient assets to fully indemnify Merchants on its

own, the Stockett Defendants agreed to serve as indemnitors on the payment and

 

 

performance bonds.1 The day after all Defendants signed the indemnity Agreement,
Merchants formally issued the payment and performance bonds on behalf of ACS as
principal, and for the benefit of Sunrise Developers, lnc. (“Sunrise”) as developer of the
home construction project See Doc. 29-1, p. 32. The full penalty sum of the payment
bond was $500,000.00. /d.

ln around Nlarch of 2017, close to a year after Nlerchant issued these bonds and
after construction of the subdivision was well on its way, a subcontractor named Sagely
Construction (“Sagely”) made a claim against the bonds, complaining that ACS had not
paid for certain goods and services that Sagely had provided on the project U|timately,
Merchants settled this claim for $8,820.00. Then, another subcontractor called Del-Sha
Construction, LLC (“Del-Sha”) filed a lawsuit against ACS, Sunrise, and Merchants (as
surety of the bonds) in Benton County Circuit Court on July 28, 2017, also asserting that
Del-Sha had not been paid for its work on the same project2 Things rapidly went from
bad to worse after that On August 4, 2017, ACS filed a mechanics lien against Sunrise
in the amount of $285,240.00. Then, on September 5, 2017, Sunrise filed a cross-claim

(Doc. 29-3) against ACS and Merchants in the state court action, claiming that Sunrise

 

1 Two other signatories to the indemnity Agreement were Chris and Amy Sanford, whose
relationship to ACS is unknown to the Court The Sanfords were originally named as
Defendants in this action, but Merchants moved to voluntarily dismiss them without

prejudice on September 7, 2018, and the Court granted that motion the same day. See
Doc. 22.

2 The Court takes judicial notice of the complaint and other filings made in the state court
action in Benton County, which appear in the record as attachments to Doc. 29. ln taking
notice of the state court matter, however, the Court does not assume as true the facts
described in the pleadings in that case. lnstead, the Court only observes the procedural
history and claims that have been made to date in the state court matter.

3

 

was now owed $85,000.00 in damages, and demanding that ACS and Merchants jointly
indemnify Sunrise for its monetary losses associated with the construction project

On l\/larch 27, 2018, Sunrise’s counsel sent a letter to Merchants (Doc. 1-2, pp. 16-
20), making a formal, written claim on the payment bond in the full penalty amount of
$500,000.00 and attaching a statement detailing the full extent of ACS’s alleged failure to
pay construction costs to a number of different companies. Shortly thereafter, on April
19, 2018, Merchants sent all parties to the lndemnity Agreement a written request to
deposit collateral for the bonds and to fully indemnify Merchants for any and all costs and
legal expenses it was currently incurring in the state court lawsuit, as per the terms of the
lndemnity Agreement When ACS and the Stockett Defendants failed to pay the
collateral, Merchants filed the instant lawsuit in May of 2018, along with a Motion for
Preliminary lnjunction seeking specific performance of the indemnity Agreement and an
order directing Defendants to deposit the requested collateral with Merchants. A couple
of months later, on August 22, 2018, separate Defendant Rick Stockett filed a cross-claim
in the state court lawsuit against Merchants, asking the state court to declare the payment
and performance bonds null and void. From what the Court can gather, it appears Mr.
Stockett’s argument in state court is that Merchants and Sunrise allegedly engaged in
misconduct and/or collusion, which had the effect of nullifying the bonds.

With that procedural history now behind us, the Court now turns to the l\/lotion to
Dismiss. The Stockett Defendants first contend that they were served out of time, and
the case should be dismissed on that basis alone. ln the alternative, they maintain that
good cause exists for the Court to exercise its discretion to abstain from ruling on the

federal claims in favor of allowing the state court to rule on those same claims. With

 

 

respect to the late-service issue, Merchants admits that it did, in fact, serve the Stockett
Defendants eighteen days late, but contends that it made reasonable and continuous
efforts to effect timely service and only failed to do so because of excusable neglect As
to the more complex federal abstention argument Merchants disagrees with the Stockett
Defendants that the legal claims at issue in the case at bar are also at issue in the state
court lawsuit Merchants believes, instead, that the two cases are not parallel, and that
the resolution of all issues in the state court forum will not necessarily resolve any of the
pending issues here.
||. LEGAL STANDARD
A. Failure to Timely Serve under Rule 4(m)

Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the
complaint is filed, the court-on motion or on its own after notice to the plaintiff-must
dismiss the action without prejudice against that defendant or order that service be made
within a specified time.” Fed. R. Civ. P. 4(m). However, the Rule also provides that “if
the plaintiff shows good cause for the failure, the court must extend the time for service
for an appropriate period.” ld. (emphasis added). Such an extension of time should be
granted if the court concludes there was either good cause or excusable neglect in a
plaintiff’s failure to timely serve. See Kurka v. loWa Cnty., lowa, 628 F.3d 953, 957 (8th
Cir. 2010). ln determining whether excusable neglect has been established, the Eighth
Circuit examines the following four factors: “(1) the possibility of prejudice to the
defendant (2) the length of the delay and the potential impact on judicial proceedings, (3)
the reason for the delay, including whether the delay was within the party’s reasonable

contro|, and (4) whether the party acted in good faith.” ld. at 959.

 

 

B. Colorado River Abstention Doctrine

The abstention doctrine at issue here was first discussed by the Supreme Court in
the case of Colorado River Water Conservation District v. United States, 424 U.S. 800
(1976). The doctrine hinges on whether the plaintiff’s causes of action and request for
relief in the federal court action are also at issue and, thus, are likely to be resolved in a
state court proceeding that is already under way. `The federal court must consider two
factors in the abstention analysis: (1) whether the state court and federal cases are
“parallel” and (2) whether there exist “exceptional circumstances” to warrant the federal
court abstaining on the issues. See Fru-Con Const. Corp. v. ControlledAir, lnc., 574 F.3d
527, 534 (8th Cir. 2009).

lf a parallel state-court action exists, the district court must then exercise its
discretion to determine whether to abstain under Colorado River, while keeping in mind
that “[a]||owing the litigation to proceed simultaneously in federal and state courts is
wasteful because ultimately only one of the jurisdictions will actually decide the case."
Fru-Con, 574 F.3d at 544 (internal quotation and citation omitted). Abstention is not a
favored course of action, however, as federal courts “have a virtually unflagging obligation
to exercise the jurisdiction given them, even when there is a pending state court action
involving the same subject matter. Thus, a federal court may divest itself of jurisdiction by
abstaining only when parallel state and federal actions exist and exceptional

circumstances warrant abstention." ld. at 534 (citations omitted and cleaned up).

 

 

lll. DlSCUSS|ON
A. Dismissal Due to Untime|y Service

Counsel for Merchants stipulated during the motion hearing that he did, in fact,
serve the Complaint eighteen days past the deadline. The Stockett Defendants do not
argue that they were prejudiced by the delay; rather, they argue only that Merchants failed
to assert sufficient good cause for the delay, and the Complaint should be dismissed
without prejudice on that basis.

During the hearing, the Court construed Merchants’ response (Doc. 23) to the
Clerk’s Order to Show Cause and/or Merchants’ response (Doc. 31) to the Motion to
Dismiss as a request for the Court to retroactively extend the deadline for service by
eighteen days. The Court granted that request from the bench, finding that: (1) the
Stockett Defendants suffered no prejudice due to the delay in service, (2) the length of
the delay was relatively short, (3) the delay did not negatively impact judicial proceedings
in this case, (4) Merchants first attempted service on the Stockett Defendants
approximately sixty days prior to the deadline, and (5) Merchants acted in good faith in
attempting service multiple times prior to the deadline. Accordingly, for these reasons
and the ones stated from the bench, the Stockett Defendants’ request for dismissal under
Rule 12(b)(5) is DENlED.

B. Colorado River Abstention

Before the instant case was filed,.a subcontractor filed a case in Benton County

Circuit Court, demanding payment for work allegedly performed on the Sunrise Ridge

Subdivision, and suing Sunrise as the developer on the project, ACS as the contractor,

and Merchants as the guarantor of ACS’s payment and performance bonds. The parties

 

 

 

agree tha't the defendants in the state court case ultimately filed various cross-claims
against one another. lt is also beyond dispute that the parties in the state court matter
are substantially similar to the parties in the case at bar. That, however, is where the
similarity ends, as the two cases do not concern the same causes of action, and there is
no “substantial likelihood that the state proceeding will fully dispose of the claims
presented in federal court.” Fru-Con, 574 F.3d at 535 (explaining “parallel actions” under
the Colorado River abstention doctrine).

The case at bar concerns the parties’ rights and obligations under the indemnity
Agreement Those issues have not been raised in the state court action, nor will
Merchants have any particular obligation to raise them in that case in the future. lnstead,
the state court matter concerns the payment and performance bonds that Merchants
issued to ACS for the benefit of Sunrise to guarantee ACS’s work on the housing
development project Accordingly, the state court will likely adjudicate the following
issues: (1) Del-Sha’s (a subcontractor) contention that Sunrise and ACS are liable to it
for work performed on the housing development project; (2) ACS’s contention that
Sunrise owes it money for services it performed in furtherance of the project; (3) Sunrise’s
contention that ACS must fully indemnify it for any and all monetary losses associated
with the project; (4) Sunrise’s contention that ACS is merely the alter-ego of several
individuals, including the Stocketts; and (5) Rick Stockett’s contention that the payment
and performance bonds issued by Merchants became null and void at some point after
they were issued.

By contrast, the case at bar has nothing to do with the execution of the payment

and performance bonds. Count One of the instant Complaint is a demand by Merchants

 

 

 

 

that all Defendants be required, as per the terms of the lndemnity Agreement, to post
collateral security for the penalty value of the payment and performance bonds, plus
collateral sufficient to cover Merchants’ costs incurred in defending itself in the state court
litigation and in bringing the instant matter in federal court Count Two is Merchants’
request for declaratory judgment concerning the parties’ rights under the indemnity
Agreement only, Count Three is Merchants’ claim for breach of the lndemnity Agreement
by virtue of Defendants’ apparent refusal to fully indemnify Merchants thus far for liability
connected with the payment and performance bonds, and for Defendants’ apparent
failure to pay to Merchants the collateral demanded under the terms of the lndemnity
Agreement Finally, Count Four is a claim for attorneys’ fees and interest

The Stockett Defendants argue in their Motion to Dismiss that the state and federal
cases are parallel “because both involve a determination of the validity and enforceability
of the Surety Bonds issued by Merchants” (Doc. 29, p. 9). The Court disagrees The
state court is currently being asked to adjudicate the parties’ rights under the payment
and performance bonds and determine who should be paid and in what amounts. These
claims are not at issue in the federal lawsuit The Stockett Defendants also contend that
the “preliminary issue of whether the construction contract was breached by SD [Sunrise]
or by ACS . . . must be decided first” by this Court, id. at 10. Their thinking on this point,
apparently, is that if ACS is eventually absolved of all liability in state court on the bond
issues, then any action by this Court to require the Stockett Defendants to pony up
collateral to secure the bonds will end up being a waste of time. Certainly, the Stockett
Defendants prefer not to indemnify Merchants and not to post any collateral. They would

much rather wait and see how the state court action plays out, and then, perhaps a year

 

 

or more from now, after all obligations under the payment and performance bonds have
been fully resolved, permit Merchants to then proceed with their federal claims under the
lndemnity Agreement But surely this “wait-and-see” strategy was not contemplated by
the parties when they signed the lndemnity Agreement

Contrary to the Stockett Defendants’ position, the Court believes that deciding
Merchants’ claims in the instant lawsuit will not require the Court to decide “the preliminary
issue of whether the construction contract was breached by SD [Sunrise Developers] or
by ACS.” (Doc. 29, p. 10). lt is the state court that is tasked with resolving the parties’
claims under the payment and performance bonds, not the federal court lt is therefore
also the state court’s task to determine the validity and enforceability of those bonds, if
called upon to do so. Accordingly, if any party to this action requests that this Court make
rulings concerning the validity, enforceability, or obligations owed under the payment and
performance bonds, the Court Wil/ abstain from doing so in favor of allowing the state
court to rule on those issues Further, if the state court eventually determines that the
bonds are null and void (as Mr. Stockett contends), such a decision will not adversely
affect the rulings made by this Court with respect to the lndemnity Agreement or otherwise
result in a net waste of judicial resources

Because the Court finds that the state and federal lawsuits are not parallel, it need
not reach the second step in the'Co/orado River abstention analysis, which asks whether,
in the Court’s discretion, exceptional circumstances may nonetheless exist to warrant
abstention. Assuming for the sake of argument that the state and federal actions are,
indeed, parallel, the Court finds that no exceptional circumstances exist to warrant

abstention here.

10

 

 

 

 

The following six factors are useful in guiding the Court’s analysis of “exceptional
circumstances”:
(1) whether there is a res over which one court has established jurisdiction,
(2) the inconvenience of the federal forum, (3) whether maintaining separate
actions may result in piecemeal litigation, unless the relevant law would
require piecemeal litigation and the federal court issue is easily severed, (4)
which case has priority_not necessarily which case was filed first but a
greater emphasis on the relative progress made in the cases, (5) whether
state or federal law contro|s, especially favoring the exercise of jurisdiction

where federal law controls, and (6) the adequacy of the state forum to
protect the federal plaintiff’s rights.

Federated Rura/ E/ec. /ns. Corp. v. Ark. E/ec. Coop., /nc,, 48 F.3d 294, 297 (8th Cir.
1995).

ln the instant case, the parties agree that factors one and two are neutral and that
factor five weighs in favor of abstention Factor four, however, weighs against abstention.
While the state court case was filed over a year prior to the federal action, there has been
no claim made in that case relating to Merchants’ rights under the lndemnity Agreement
lnstead, the only case in which the parties’ rights and obligations under the lndemnity
Agreement are at issue is the federal-case. The state court case therefore receives no
priority over the federal case in the analysis

As to factor three, the Court finds that maintaining separate actions will not result
in piecemeal litigation, as the bonds and the lndemnity Agreement are separate contracts
with separate obligations Though there appear to be no cases within this Circuit
addressing the distinction between indemnity agreements and performance bonds, there
are certainly helpful cases from other jurisdictions that explain the relevant distinctions
For example, in At/antic Mutual Insurance Co. v. Ki/eam, lnc., the Northern District of
Georgia found that a state court action involved “the underlying construction contracts,
[but] not the lndemnity Agreement.” 2007 WL 2422041, at * 4 (N.D. Ga. Aug. 21, 2007).

ll

 

The court then reasoned that since the indemnity agreement and the underlying
construction contracts did not address the same subject matter, bind the same parties, or
raise the same claims, “the indemnity issues [were] separate and distinct requiring only
a determination of: (1) the costs and expenses that plaintiff incurred as a result of issuing
the performance and surety bonds; and (2) whether those costs and expenses resulted
from plaintiff’s ‘deliberate and willful malfeasance.”’ ld. As a result of this analysis, the
court declined to abstain under the Colorado Riverdoctrine.

Similarly, in lndiana Lumbermens Mutual Insurance Co. v. Wild, the plaintiff in
federal court sought enforcement of an indemnity agreement under a surety bond for an
asbestos removal project for the Chicago Board of Education. 1994 WL 411743, at *1
(N.D. lll. Aug. 4, 1994). The district court for the Northern District of lllinois found that a
right to indemnification arises immediate|y, regardless of any obligations owed on the
performance bond. ln the end, the court did not favor abstention because the state court
claims that were proceeding at the same time could be determined by reference to the
performance bond, whereas the federal claims could be determined by reference to the
indemnity contract ld. at *2. The same analysis applies in the case at bar, and factor
three therefore weighs against abstention.

Lastly, as to factor six, the state forum is plainly inadequate to protect Merchants’
rights under the lndemnity Agreement The not-so-subtle request the Stockett
Defendants make in their l\/lotion is for the Court to simply ignore the existence of the
lndemnity Agreement for the time being and put the matter of their obligations under that
contract on hold. Doing so would mean, of course, that the Stockett Defendants would

not be required to specifically perform under the contract and pay Merchants, potentially,

12

 

hundreds of thousands of dollars of collateral to secure the payment and performance
bonds while litigation concerning those bonds rages on in state court The Court finds
that no exceptional circumstances exist to justify the extraordinary act of abstention under
the Co/orado River doctrine in this case, and for the reasons explained above, the
Stockett Defendants’ request for dismissal or stay under this doctrine is DENlED.
|V. CONCLUS|ON
|T |S THEREFORE ORDERED that the |Vlotion to Dismiss (Doc. 28) filed by

Defendants R.L. Stockett & Associates, LLC, Rick L. Stockett, and Diana Stockett is

DENlED. 56
lT rs so oRDERED on this g

  

 

13

 

 

